DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims filed 25 SEPTEMBER 2020.  The claim set considered for examination is the set consisting of four (4) pages and wherein the claims have status identifiers.  Current pending claims are Claims 1-7 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is directed towards a fluid handling system comprising:  a channel chip including a plurality of introduction channels, a common channel and plurality of valve and the fluid handing device in Claim 1.   
Is the system supposed to be a double of channel chip first defined in claim 1 and in addition to the structural limitations of Claim 7?  Clarification is requested.  
As the way Claim 7 is presented, the fluid handling device is a separate part of the system and the system also include a channel chip.  So there is the chip of the fluid handling device is within the chip of the system ?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ONO, WO 2018/030253 A1, submitted on the Information Disclosure Statement on 25 SEPTEMBER 2020, Foreign Patent Documents, Cite No. 2. 
Applicant’s invention is drawn towards a device. 
Regarding Claim 1, the reference ONO discloses a fluid handling device, abstract, configured to control fluid in a channel of a channel chip, abstract, wherein the channel chip includes: a plurality of introduction channels, Figure 21-F, 2A1-3, [0138]; a common channel connected to the plurality of introduction channels, Figure 21A-F, 7A4, [0166]; and a plurality of valves disposed for the plurality of introduction channels, Figure 6A-B, 123a/161a (creates a valve or microvalve), [0023], Figure 21A-F, 761a, [0162, 0163, 0166], each of the plurality of valves being disposed in each of the plurality of introduction channels or at a connecting portion between each of the introduction channel and the common channel; and wherein the fluid handling device includes a rotary member rotatable around a central axis, Figure 20A, rotary member 760, [0158, 0162], the rotary member including: a first protrusion configured to close the plurality of valves by pressing a diaphragm of each of the plurality of valves; a recess configured to open the plurality of valves without pressing the diaphragm of each of the plurality of valves, the first protrusion and the recess being disposed on a circumference of a first circle around the central axis; and a second protrusion configured to close a valve of the plurality of valves that is opposite to the recess by pressing a diaphragm of the valve of the plurality of valves when the recess is located over the valve of the plurality of valves in a state where the rotary member is rotated, Figure 21A-F, [0162], 761a, 761b.
Additional Disclosures Included are: Claim 2: wherein the fluid handling device according to claim 1, wherein the second protrusion is disposed on a circumference of a second circle disposed around the central axis, the second circle being disposed inside or outside the first circle, Figure 21A-F, 761b, [0162, 0163, 0166].; Claim 3: wherein the fluid handling device according to claim 2, wherein the first protrusion has an arc-like shape corresponding to a portion of the circumference of the first circle in plan view, Figure 21A-F, 761a and b, [0162], in plan view portions 761a and 761b forms arcs (curved or arched)/circular ; wherein the second protrusion has a circular shape corresponding to an entirety of the circumference of the second circle in plan view, Figure 21A-F, 761b is circular in shape [0162]; and wherein the second protrusion is switchable between a state capable of making contact with the diaphragm of each of the plurality of valves and a state incapable of making contact with the diaphragm of each of the plurality of valves, [0166].; Claim 4: wherein the fluid handling device according to claim 2, wherein the first protrusion has an arc-like shape corresponding to a portion of the circumference of the first circle in plan view; wherein the second protrusion has an arc-like shape corresponding to a portion of the circumference of the second circle in plan view; and wherein the first protrusion and the second protrusion are rotatable independently from each other, Figure 21A-F, [0162].; Claim 5: wherein the fluid handling device according to claim 2, wherein each of the plurality of valves includes a first sub valve and a second sub valve, the first sub valve and the second sub valve being disposed next to each other in each of the plurality of introduction channels; wherein the first protrusion presses a diaphragm of the first sub valve of each of the plurality of introduction channels; and wherein the second protrusion presses a diaphragm of the second sub valve of each of the plurality of introduction channels, Figure 20A, [0164].; Claim 6: wherein the fluid handling device according to claim 1, wherein the second protrusion is disposed at a same position as the recess on the circumference of the first circle; and wherein the second protrusion is switchable between a state capable of making contact with the diaphragm of each of the plurality of valves and a state incapable of making contact with the diaphragm of each of the plurality of valves, [0134, 0138-0140, 0162, 0166].; and Claim 7: discloses a fluid handling system, comprising: a channel chip, Figure 22, [0168], including: a plurality of introduction channels; a common channel connected to the plurality of introduction channels; and a plurality of valves disposed for the plurality of introduction channels, each of the plurality of valves being disposed in each of the plurality of introduction channels or at a connecting portion between each of the introduction channel and the common channel; and the fluid handling device according to claim 1, see Rejection to Claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2014/0356849 A1 to WIKSWO discloses a fluid handling device, Figure 9, configured to control fluid in a channel of a channel chip, abstract, wherein the channel chip includes: a plurality of introduction channels, Figure 9, 921-924, [0330-0332]; a common channel connected to the plurality of introduction channels, Figure 9, any one of 921-924; and a plurality of valves disposed for the plurality of introduction channels, Figure 9, at location of where ball 915 and channel 923, 921 intersect, each of the plurality of valves being disposed in each of the plurality of introduction channels or at a connection portion between each of the introduction channel and the common channel, Figure 9; and wherein the fluid handling device includes a rotary member rotatable around a central axis, Figure 9, cage 910, [0330-0331] , the rotary member including: a first protrusion configured to close the plurality of valves by pressing, a recess configured to open the plurality of valves without pressing of each of the plurality of valves, the first protrusion and the recess being disposed on a circumference of a first circle around the central axis, a second protrusion configured to close the valve of the plurality of valves is opposite to the recess by pressing the valve of the plurality of valves when the recess is located over the valve of the plurality of valves in a state where the rotary member is rotated, Figure 9, [0329-0332].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797